DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10, 12-16, 23-24, and 26-27 are pending.  Claim 1 is independent.  Claims 6, 11, 17-22 and 25 are cancelled.
Response to Amendment
The nonstatutory double patenting rejection of claims 1-5, 7-10, 12-16, 23-24, and 26-27 on the ground of as being unpatentable over: claims 1-17 of US Patent No. 10,626,351 B2;  claims 1-14 US Patent No. 10,723,975 B2; claims 1-18 of US Patent No. 10,676,693 B2; claims 1-17 of US Patent No. 10,689,600 B2;  claims 1-17 of US Patent No. 10,519,402 B2;  claims 1-18 of US Patent No. 10,844,321 B2; claims 1-18 of US Patent No. 10,538,719 B2; and claims 1-13 of US Patent No. 10,266,792 B2 is withdrawn in light of the approved terminal disclaimer filed 8/11/2021.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5,
7-10 and 12-16, 23-24, 26-27 renumbered 1-18, are allowable for the reasons recited in the Notice of Allowance dated 7/30/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                                

/PREETI KUMAR/           Examiner, Art Unit 1761